Citation Nr: 0527949	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The veteran had active military service from October 1960 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO, inter alia, 
denied the veteran's claim for service connection for 
migraine headaches.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  In this case, 
the Board finds that additional development on the question 
of medical nexus is needed.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the veteran's service medical records reflect treatment 
for headaches, and there is a post-service diagnosis of 
migraine headaches, as reflected in August 2002 and May 2003 
VA clinic records.  The veteran has asserted that he has 
suffered from intermittent migraine headaches since service.  
The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such a headache pain.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  Thus, the Board 
finds that a well-reasoned medical opinion addressing the 
nature and etiology of the veteran's migraine headaches, 
which is based upon consideration of the veteran's documented 
history and assertions through review of the claims file, is 
needed to fully and fairly evaluate the claim on appeal.  
38 U.S.C.A. § 5103A(d).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for a neurologic evaluation.  The 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed migraine headaches 
are related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(5).
 
 
 
 

